United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                 F I L E D
                  REVISED SEPTEMBER 4, 2007     August 30, 2007
           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    Charles R. Fulbruge III
                                                     Clerk



                                     No. 06-10897
                                   Summary Calendar


MARY ELIZABETH SCHIPKE,

                                                  Petitioner-Appellant,

v.

GINNEY VAN BUREN, Warden, Federal Medical Center - Carswell,

                                                  Respondent-Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:06-CV-349



Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.
PER CURIAM:*
       Mary Elizabeth Schipke appeals the district court’s dismissal of her 28
U.S.C. 2241 petition for failure to exhaust administrative remedies. Schipke
raised numerous claims pertaining to perceived injustices regarding her medical




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-10897

treatment and the conditions of her detention and sought an order for injunctive
relief modifying the conditions of her detention.
The district court held that Schipke had failed to exhaust her administrative
remedies and dismissed the § 2241 petition.         As an initial matter, this court
recognizes that a prisoner cannot avail herself of habeas corpus relief when
seeking injunctive relief that, as in this case, is unrelated to the cause of her
detention. See e.g., Rourke v. Thompson, 11 F.3d 47, 49 (5th Cir. 1993).
“Habeas corpus is not available to prisoners complaining only of mistreatment
during their legal incarceration.” Cook v. Hanberry, 592 F.2d 248, 249 (5th Cir.
1979).   Allegations that challenge the fact or duration of confinement are
properly brought in habeas petitions, while allegations that challenge rules,
customs, and procedures affecting conditions of confinement are properly
brought in civil rights actions. See Spina v. Aaron, 821 F.2d 1126, 1127-28 (5th
Cir. 1987); see also Cook v. Texas Dept. of Criminal Justice Transitional
Planning Dept., 37 F.3d 166, 168 (5th Cir. 1994).
      Since none of the claims raised by Schipke challenge the fact or duration
of her confinement and none, if prevailed on, would entitle her to accelerated
release, Schipke’s claims are not cognizable in a habeas action, but should have
been raised in a Bivens action. Bivens v. Six Unknown Named Agents, 403 U.S.
388 (1971); see Spina, 821 F.2d at 1127-28. Nevertheless, Schipke would not
have prevailed on her claims even if the district court had construed her suit as
arising under Bivens, since the exhaustion requirement also applies to Bivens
actions. See Porter v. Tussle, 534 U.S. 516, 525 (2002).
      A federal prisoner must exhaust his administrative remedies before
seeking purely injunctive relief under Bivens. See Rourke v. Thompson, 11 F.3d
47, 49 (5th Cir. 1993).     “Exceptions to the exhaustion requirement are
appropriate where the available administrative remedies either are unavailable
or wholly inappropriate to the relief sought, or where the attempt to exhaust


                                       2
                                  No. 06-10897

such remedies would itself be a patently futile course of action.” Fuller v. Rich,
11 F.3d 61, 62 (5th Cir. 1994). Exceptions to the exhaustion requirement apply
only in “extraordinary circumstances,” and Schipke bears the burden of
demonstrating the futility of administrative review. See id.
      The record demonstrates that Schipke has not exhausted the
administrative remedies provided by 28 C.F.R. §§ 542.10-542.19. Further,
Schipke has failed to carry her burden of showing that administrative remedies
are either unavailable or wholly inappropriate to the relief sought or that
exhausting her claims through the administrative process would be futile. The
judgement of the district court is AFFIRMED. Schipke’s motion for an expedited
appeal is DENIED.




                                        3